DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 105807409 of record).

Regarding claim 11, Huang discloses a photographing optical lens assembly comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (At least Fig. 3, [0198], lenses 210-260);
wherein the first lens element has positive refractive power (210 and [0198]), the second lens element has negative refractive power (220 and [0198]), the third lens element has negative refractive power (230 and [0198]), the fourth lens element has negative refractive power (240 and [0198]), the fifth lens element has positive refractive power (250 and [0198]), the sixth lens element has negative refractive power (260 and [0198]), and
the object-side surface of the sixth lens element is concave in a paraxial region thereof (Fig. 3 and [0198]), the image-side surface of the sixth lens element is convex in a paraxial region thereof (Fig. 3 and [0198]), the sixth lens element is made of plastic material (page 2 last paragraph of translation), 
at least one surface of at least one lens element of the photographing optical lens assembly has at least one inflection point (See [0198]-[0199] where at least the third lens is aspheric);
an axial distance between the fourth lens element and the fifth lens element is larger than an axial distance between the fifth lens element and the sixth lens element ([0198] where T45 = 0.984 and T56 = 0.177); 
wherein half of a maximum field of view of the photographing optical lens assembly is HFOV, a focal length of the photographing optical lens assembly is f, a focal length of the fourth lens element is f4, and the following conditions are satisfied:
5.0 [deg.] < HFOV < 25.0 [deg.] ([0198] where HFOV is 20.2);
-4.0 < f/f4 < -0.05 ([0198] where f = 6.08 and f4 = -30.59 giving -0.2).


Regarding claim 21, Huang discloses a photographing optical lens assembly comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (At least Fig. 3, [0198], lenses 210-260);  
wherein the first lens element has positive refractive power (210 and [0198]), the second lens element has negative refractive power (220 and [0198]), the third lens element has negative refractive power (230 and [0198]), the fourth lens element has negative refractive power (240 and [0198]), the fifth lens element has positive refractive power (210 and [0198]), the object-side surface of the fifth lens element is concave in a paraxial region thereof, the image-side surface of the fifth lens element is convex in a paraxial region thereof (Fig. 3 and [0198]), the sixth lens element has negative refractive power (260 and [0198]), and 
an axial distance between the fourth lens element and the fifth lens element is larger than an axial distance between the fifth lens element and the sixth lens element ([0198] where T45 = 0.984 and T56 = 0.177); 
wherein half of a maximum field of view of the photographing optical lens assembly is HFOV, a focal length of the photographing optical lens assembly is f, a focal length of the fourth lens element is f4, and the following conditions are satisfied:
5.0 [deg.] < HFOV < 25.0 [deg.] ([0198] where HFOV is 20.2);
-4.0 < f/f4 < -0.05 ([0198] where f = 6.08 and f4 = -30.59 giving -0.2).

Regarding claim 22, Huang discloses wherein the object-side surface of the second lens element is convex in a paraxial region 5thereof, and the image-side surface of the second lens element is concave in a paraxial region thereof (Fig. 3 and [0198]).

Regarding claim 23, Huang discloses wherein the object-side surface of the third lens element is convex in a paraxial region thereof, 10the image-side surface of the third lens element is concave in a paraxial region thereof ([0198] and Fig. 3), a vertical distance between a non-axial critical point closest to an optical axis on the image-side surface of the first lens element and the optical axis is Yc12, a central thickness of the first lens element is CT1, and the following condition is satisfied:
0.03 < Yc12/CT1 < 2.0 ([0198]-[0199] where Yc12 may be critical points 0.742 or 1.031 and CT = 0.784 giving 0.95 or 1.32).

Regarding claim 24, modified Huang teaches wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, the focal length of the photographing optical lens assembly is f, and the following condition is satisfied:
0.30 < TL/f < 0.90 ([0198] of Huang where TL = 5.293 and f = 6.08 giving 0.87).

Regarding claim 26, Huang discloses wherein a central thickness of the first lens element is a maximum among central thicknesses of all lens elements of the photographing optical lens assembly ([0198] where 0.784 is greater than all other lens thicknesses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 105807409 of record) in view  of Chen et al. (PGPUB 20200041766).

Regarding claim 1, Huang discloses a photographing optical lens assembly comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens 5element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (At least Fig. 3, [0198], lenses 210-260); 
wherein the first lens element has positive refractive power (210 and [0198]), the second lens 10element has negative refractive power (220 and [0198]), the third lens element has negative refractive power (230 and [0198]), the fourth lens element has negative refractive power (240 and [0198]), the fifth lens element has positive refractive power (250 and [0198]), the sixth lens element has negative refractive power (260 and [0198]), and 
an axial distance between the fourth lens element and the fifth lens element is larger than an axial distance between the fifth lens element 15and the sixth lens element ([0198] where T45 = 0.984 and T56 = 0.177); 
wherein half of a maximum field of view of the photographing optical lens assembly is HFOV, a focal length of the photographing optical lens assembly is f, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, a focal length of the sixth lens 20element is f6, the axial distance between the fifth lens element and the sixth lens element is T56, a central thickness of the sixth lens element is CT6, and the following conditions are satisfied:
5.0 [deg.] < HFOV < 25.0 [deg.] ([0198] where HFOV is 20.2);
-4.0 < f/f4 < -0.05 ([0198] where f = 6.08 and f4 = -30.59 giving -0.2); and
3.0 < |f/f3| + |f/f4| + |f/f5| + |f/f6| < 8.0 ([0198] where f = 6.08, f3 = -8.11, f4 = -30.59, f5 = 5.46 and f6 = -3.99 giving 3.59).
Huang does not disclose satisfying 0 < T56/CT6 < 0.62. 
However, Chen teaches a similar lens system having a power arrangement of +, -, -, -, +, - (Table 7) that satisfies:
-4.0 < f/f4 < -0.05 (Tables 1 and 7);
3.0 < |f/f3| + |f/f4| + |f/f5| + |f/f6| < 8.0 (Tables 1 and 7); and
0 < T56/CT6 < 0.62 (Table 1 where T56 = 0.168 and CT6 = 0.345 giving 0.49).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Chen such that 0 < T56/CT6 < 0.62 was satisfied motivated by reducing the size of the device.

Regarding claim 2, modified Huang teaches wherein the object-side surface of the fourth lens element is concave in a paraxial region thereof (Tables 1 and 2 of Chen where the paraxial region includes both convex and concave portions based on the aspheric components, See Image 1 below).

    PNG
    media_image1.png
    767
    1425
    media_image1.png
    Greyscale

Image 1. Aspheric fourth lens data from Tables 1 and 2 of Chen that shows concave portions in the paraxial region (within 0.1 mm of the center of the lens).

	Regarding claim 3, modified Huang teaches wherein a focal 10length of the second lens element is f2, the focal length of the fourth lens element is f4, and the following condition is satisfied:
0.95 < |f2/f4| < 3.0 (Table 7 of Chen where f2 = -19.462 and f4 = -16.365 giving 1.2)

	Regarding claim 4, modified Huang teaches wherein an axial 15distance between the object-side surface of the first lens element and an image surface is TL, the focal length of the photographing optical lens assembly is f, and the following condition is satisfied:
0.30 < TL/f < 0.90 ([0198] of Huang where TL = 5.293 and f = 6.08 giving 0.87).

	Regarding claim 5, modified Huang does not disclose satisfying wherein a curvature radius of the object-side surface of the fourth lens element is R7, a curvature radius of the image-side surface of the fourth lens element is R8, and the following condition is satisfied:
-1.50 < (R7+R8)/(R7-R8) < 1.0.
However, Chen teaches (R7+R8)/(R7-R8) = 1.08 (Table 1), which is a difference of 0.08 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the fourth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 6, modified Huang does not disclose wherein a curvature radius of the object-side surface of the sixth lens element is R11, a curvature 5radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied:
-5.0 < (R11+R12)/(R11-R12) < -2.0.
However, Huang teaches (R11+R12)/(R11-R12) = -1.7 ([0198]), which is a difference of 0.3 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the sixth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 7, modified Huang does not disclose wherein a maximum 10effective radius of the object-side surface of the first lens element is Y11, a maximum effective radius of the image-side surface of the third lens element is Y32, a maximum effective radius of the image-side surface of the fourth lens element is Y42, a maximum effective radius of the object-side surface of the fifth lens element is Y51, and the following conditions are satisfied:
1.50 < Y11/Y32 < 2.50; and
1.40 < Y51/Y42 < 2.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the maximum effective radius of each of the lenses such that the ranges above were satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention would have sought to adjust the effective radius of each of the lenses motivated by improving light gathering efficiency.

Regarding claim 8, modified Huang teaches wherein an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is 20V6, an f-number of the photographing optical lens assembly is Fno, and the following conditions are satisfied:
0.10 < V5/V6 < 0.55 ([0198] where V5 = 23.5 and V6 = 55.9 giving 0.42); and
1.0 Fno < 2.50 (Table 7 of Chen where Fno = 1.732).

Regarding claim 9, modified Huag discloses wherein the axial distance between the fourth lens element and the fifth lens element is a maximum among axial distances between each of all adjacent lens elements of the 5photographing optical lens assembly ([0198] where 0.984 is larger than the distance of each other adjacent lens distances).


Regarding claim 12, modified Huang does not disclose wherein the object-side surface of the fourth lens element is concave in a paraxial region thereof.
However, Chen teaches a similar lens system having the same power arrangement +, -, -, -, +, - (Table 7) wherein the fourth lens element is concave in a paraxial region (Tables 1 and 2 of Chen where the paraxial region includes both convex and concave portions based on the aspheric components, See Image 1 above).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to com bien Huang and Chen such that the shape of the fourth lens is concave in a paraxial region on the object side motivated by improving image aberration correction.

Regarding claim 13, modified Huang teaches there is an air gap in a paraxial region between each of all adjacent lens elements of the photographing optical lens assembly ([0198]).
Chen does not disclose wherein the object-side surface of the sixth lens element has at least one inflection point.
However, Chen teaches a similar lens system having the same power arrangement +, -, -, -, +, - (Table 7) wherein the object-side surface of the sixth lens element has at least one inflection point, and there is an air gap in a paraxial region between each of all adjacent lens elements of the photographing optical lens assembly.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to com bien Huang and Chen such that the sixth lens comprised an inflection point motivated by improving image aberration correction.

Regarding claim 14, modified Huang does not disclose wherein a minimum value among Abbe numbers of all lens elements of the photographing optical lens assembly is Vdmin, and the following condition is satisfied:
10.0 < Vdmin < 21.0.
However, Chen teaches a similar lens system having the same power arrangement +, -, -, -, +, - (Table 7) wherein a minimum value among Abbe numbers of all lens elements of the photographing optical lens assembly is Vdmin, and the following condition is satisfied:
10.0 < Vdmin < 21.0 (Table 1 of Chen where V2 = 20.41)
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Chen such that Vdmin was within the range above motivated by improving image aberration correction.

Regarding claim 25, Huang does not disclose wherein an axial 91/93distance between the second lens element and the third lens element is T23, an axial distance between the third lens element and the fourth lens element is T34, the axial distance between the fourth lens element and the fifth lens element is T45, and the following condition is satisfied:
0.20 < (T23-T34)/T45 < 1.20.
However, Chen teaches a similar lens system having the same power arrangement +, -, -, -, +, - (Table 7) wherein the following condition is satisfied:
0.20 < (T23-T34)/T45 < 1.20 (Table 1 where T23 = .304, T34 = .112 and T45 = 0.191 giving 1.01).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Chen such that the distances between the second, third and fourth lenses were adjusted to satisfy the expression above motivated by reducing the size of the device.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen and further in view of Kim et al. (PGPUB 20160381289).

Regarding claim 10, modified Huang does not disclose an electronic device, comprising at least two image capturing units disposed on a same side of the electronic device, and the at least two image capturing units comprising:  10a first image capturing unit, comprising the photographing optical lens assembly of claim 1 and an image sensor disposed on an image surface of the photographing optical lens assembly; and a second image capturing unit, comprising an optical lens assembly and an image sensor disposed on an image surface of the optical lens assembly;  15wherein a maximum field of view of the first image capturing unit and a maximum field of view of the second image capturing unit differ by at least 35 degrees.
However, Kim teaches an electronic device (Fig. 9) comprising at least two image capturing units disposed on a same side of the electronic device (20 and 30), and the at least two image capturing units comprising:  
a first image capturing unit, comprising the photographing optical lens and an image sensor disposed on an image surface of the photographing optical lens assembly ([0094]-[0096]); and 
a second image capturing unit, comprising an optical lens assembly and an image sensor disposed on an image surface of the optical lens assembly ([0094]-[0096]);  
wherein a maximum field of view of the first image capturing unit and a maximum field of view of the second image capturing unit differ by at least 35 degrees ([0094]-[0096] where one system may have a 10-30 degree FOV and the second may be up to 80 degrees).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the inventio to combine modified Huang and Kim such that the electronic device comprised a second lens system with a larger field of view motivated by improving image quality based on subject motion ([0105]).

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.

Regarding claim 15, modified Huang does not disclose in the first embodiment wherein a maximum image height of the photographing optical lens assembly is ImgH, the focal length of the photographing optical lens assembly is f, and the following condition is satisfied:
0.15 < ImgH/f < 0.33.
However, Huang teaches the range 2.0 ≤ f/ImgH ≤ 5.0 (the top of the second page of the translation), which overlaps the applicant range (Huang range allows for f to be 5 times greater than ImgH, which would include ImgH/f = 0.20).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify ImgH/f such that it satisfied the range above motivated by improving image quality.

Regarding claim 16, modified Huang does not disclose wherein a central thickness of the first lens element is CT1, a displacement in parallel with an optical axis from an axial vertex to a maximum effective radius position on the object-side surface of the first lens element is SAG11, and the following condition is satisfied:
0.50 < CT1/|SAG11| < 1.80.
However, Huang teaches CT1/|SAG11| = 1.85 ([0198]-[0199] where the aspheric values provide a SAG11 = 1.452 and CT1 = 0.784), which is a difference of 0.05 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the fourth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 18, modified Huang does not disclose wherein a curvature radius of the image-side surface of the fifth lens element is R10, a curvature radius of the object-side surface of the sixth lens element is R11, and the following condition is satisfied:
-0.15 < (R10-R11) / (R10+R11) < 0.15.
However, Huang teaches (R10-R11) / (R10+R11) = 0.22 ([0198] where R10 = -2.453 and R11 = -1.583), which is a difference of 0.07 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the fourth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 19, modified Huang discloses wherein an entrance pupil diameter of the photographing optical lens assembly is EPD, a maximum image height of the photographing optical lens assembly is ImgH, an axial distance between the third lens element and the fourth lens element is T34, the axial distance between the fourth lens element and the fifth lens element is T45, and the following conditions are satisfied:
1.0 < T45/T34 < 7.0 ([0198] where T45 = 0.984 and T34 = 0.287 giving 3.42).
Modified Huang does not disclose satisfying 1.0 < EPD/ImgH < 3.0.
However, Huang teaches EPD/ImgH = 0.94 ([0198] where EPD is calculated from Fno = 2.14 and ImgH = 2.28), which is a difference of 0.06 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the fourth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872